This is an appeal from the determination of a deficiency in income and profits tax for the fiscal year ended January 31, 1920, in an amount not stated in the petition but alleged to be less than $10,000. The taxpayer claims abnormalities so as to entitle it to assessment under the provisions of section 328.
FINDINGS OF FACT.
The taxpayer is a Utah corporation with its principal office in Salt Late City. During the taxable year ended January 31, 1920, the taxpayer paid in total officers’ salaries an amount of $12,350, which amount was 1.73 per cent of the gross sales of the taxpayer, 4.69 per eent of its gross profit, and 9.56 per cent of its net profit. The percentage of net income to gross profit was 51.98. Dividends were paid by the taxpayer during the year ended January 31, 1920, in the amount of $37,000. It is alleged in the petition but not admitted in the answer that the percentage of total profits tax determined is 30 per cent of the net income.
DECISION.
Tiie determination of the Commissioner is approved.
Aeundell not participating.